BergaN, J.
(concurring). I concur in the decision to reverse, but on the following limited ground:
The superintendent’s decision to disallow the refund seems not to have been based on the free exercise of discretion to disallow it. He had such a discretion—he “ shall have power ” to do so (Insurance Law, § 559, subd. 1).
His determination of disallowance was based on the fact he read the statute as prohibiting the allowance in the circumstances shown by petitioner. The provisions of subdivision 1 of section 559 of the statute should not be read so narrowly, and the proceeding should be remitted to the superintendent for the exercise of the discretion given him by the statute, which ought to be read as permitting the superintendent’s discretion.
The statute permits the refund to be allowed in three situations. One is a “mistake of fact”; another is “error in calculation ”. Both these terms are well understood expressions of legal art.
A mistake of fact is commonly regarded as the obverse of a mistake of law; and while it is true that, as foreign law is often treated as a “fact”, a man’s mistake about the law of a foreign country or a different State has sometimes been treated as a mistake of fact, this principle has little force in the case of a party, such as petitioner, in relation to the law of New York. The development of this rule on which the petitioner relies on this review is to be seen in Curtis v. Leavitt (15 N. Y. 9, 193), where a New York resident’s knowledge of the law of England affecting bonds was treated as a question of fact; and in Stedman v. Davis (93 N. Y. 32) where a New York creditor’s knowledge of the rights of an assignee in Pennsylvania was similarly treated.
But no such remoteness from our law existed in this case. Petitioner had an office in the city of New York in which it permanently and continuously prosecuted its business. Its business in the city exceeded $4,000,000 annually. Such a corporation is not so much a stranger to our State or local law as to be able to treat that law as a “ fact ” to be known or not, as the case may be; but like everyone else residing and actively trading in the community, must be deemed to know its local law.
*393The provision of subdivision 1 of section 559 covering the "erroneous interpretation of a statute of this or any other state ” is not a common area in which mistakes are subject to correction and relief. This broadly means a mistake of statute law and ought not to be construed to mean merely the breakdown and weighing of exact statutory words; but to include a mistake as to whether a tax statute does or does not embrace a particular subject and whether or not a particular kind of property or business activity is taxed.
It is clear from this record that this is actually the kind of mistake the petitioner made. The superintendent had the power to determine whether petitioner should be relieved for this reason.